Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the application are deemed to be directed to a non-obvious improvement over the known prior art. In combination with the other claimed limitations, the invention further comprises an erroneous operation preventing device configured to prevent the opening action of the lid by the opening operation on the right operation portion and the opening action of the lid by the opening operation on the left operation portion from being performed simultaneously, the erroneous operation preventing device includes a right projecting portion provided to a right rod that moves rearward or frontward by the opening operation on the right operation portion, a left projecting portion provided to a left rod that moves rearward or frontward by the opening operation on the left operation portion, a center projecting portion provided at a left-right center of the body portion of the lid, an erroneous operation prevention bar extending in a left-right direction and movable in the left-right direction relative to the body portion of the lid, a centering component having a recess groove formed symmetrically between left and right at one end in the front-rear direction, and a spring member interposed between the erroneous operation prevention bar and the centering component and configured to generate an energizing force for energizing the centering component in the front-rear direction relative to the erroneous operation prevention bar so that the center projecting portion is located at a front-rear-direction bottom of the recess groove when the lid is in a closed state, and the erroneous operation prevention bar includes a right engagement hole portion with which the right projecting portion is engaged so as to be relatively movable, the right engagement hole portion being formed, at a right part, in such an elongated hole shape as to restrict the opening operation on the right operation portion and the opening operation on the left operation portion from being performed simultaneously, a left engagement hole portion with which the left projecting portion is engaged so as to be relatively movable, the left engagement hole portion being formed, at a left part, in the elongated 
The most relevant known prior art does not comprise this combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ETH/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612